PER CURIAM.
This is an interlocutory appeal from a temporary restraining order issued without notice. After the entry of the restraining ■order the appellants filed a motion to dismiss' the complaint and a motion to dissolve the temporary injunction, neither of which was ever presented to the circuit court for determination. The appeal is directed only to the temporary restraining order predicated upon the record as offered by the appellee. No error is made to appear under the present record. ■
Affirmed.
KANNER, ' C. J., and ALLEN and SHANNON, JJ., concur.